 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartinMariettaCement,SouthernDivisionandUnited Cement,Lime and Gypsum Workers Inter-nationalUnion,AFL-CIO, Local No. 537. Case10-CA-10787December 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING ANDPENELLOUpon a charge filed on July 5, 1974, by United Ce-ment, Lime, and Gypsum Workers InternationalUnion, AFL-CIO, Local No. 537, herein called theUnion, and duly served on Martin Marietta Cement,Southern Division, herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 10, is-sued a complaint on July 19, 1974, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6)(7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Ad-ministrativeLaw Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on June 11, 1974, fol-lowing a Board election conducted pursuant to anAgreementforConsentElectioninCase10-RC-9901, the Union was duly certified as the exclu-sive collective-bargaining representative of Respon-dent's employees in the unit found appropriate;' andthat, commencing on or about June 18, 1974, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative, andto provide the Union with certain pertinent informa-tion although the Union has requested and is request-ing it to do so. On July 31, 1974, Respondent filed itsanswer to the complaint admitting in part, and denyingin part, the allegations in the complaint and requestinga hearing.On August 14, 1974, counsel for the General Coun-sel filed directly with the Board a Motion for SummaryJudgment asserting that Respondent was attempting torelitigate issues previously litigated in the representa-tion proceeding. Subsequently, on August 26, 1974, theIOfficial notice istaken of therecord in the representation proceeding,Case 10-RC-9901,as the term"record" isdefined inSecs 102.68 and102 69(1) of theBoard's Rule and Regulations, Series 8, as amended See'LTVElectrosystems, Inc.,166 NLRB 938 (1967),enfd 388F 2d 683 (C.A4, 1968),GoldenAge BeverageCo,167 NLRB 151 (1967), enfd 415 F 2d26 (C A 5,1969),Intertype Co v Penello,269 F Supp 573 (D C. Va,1957);Follett Corp,164 NLRB 378 (1967), enfd. 397 F 2d 91 (C A 7,1968), Sec 9(d) of the NLRABoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a responseto Notice To Show Cause, entitled Answer to NoticeTo Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its answers to the complaint and to the Notice ToShow Cause, the Respondent attacks the validity of theUnion's majority status and certification on the groundthat the Regional Director arbitrarily and capriciouslyoverruled its election objections and its request for ahearing on the factual issues raised thereby.Our review of the record in the representation case,10-RC-9901, indicates that, in an election conductedpursuant to an Agreement for Consent Election, thevote was 86 to 81 in favor of the Union, with 5 ballotschallenged. The Respondent filed timely objections al-leging, in substance, that the day before the election,the Union distributed a handbill containing numerousmisrepresentations of material facts concerning,interalia,wages rates, bonuses, and sick and accident bene-fits; and that the Respondent did not have time to replyto such matters, which were within the Union's specialknowledge, and that therefore it was entitled to a hear-ing thereon. Following an administrative investigation,on June 11, 1974, the Regional Director issued a Re-port on Challenged Ballots' and Objections and Cer-tification of Representative in which he found,interaliq,that,while the union handbill did contain mis-representations, their impact on the voting em-ployees was not so substantial to justify setting asidethe election, and therefore he certified the Union.Respondent now reasserts its objections, arguingthat a hearing is necessary to assess the impact of theUnion's handbill on the voting employees. Respondent,however, does not allege special circumstances anddoes not offer to adduce at a hearing any newly discov-ered or previously unavailable evidence in support of itscontention, but rather it basically disagrees with theRegional Director's resolution of the objections anddenial of a hearing thereon. Having raised and litigatedbefore the Regional Director the objections, and the2The Regional Director ruled that the challenges to two of the fivechallenged ballots should be sustained and that therefore the remainingthree challenged ballots, as to which challenges were overruled,could notaffect the results of the election This ruling is not contested by the Respond-ent in this proceeding215 NLRB No. 42 MARTIN MARIETTA CEMENTnecessity of a hearing thereon, Respondent' may notrelitigatethose issues before the Board in thisproceeding.' Further, the election was conducted pur-suant to an Agreement for Consent Election whichspecifies that the Regional Director's determinationsare final and binding. It is Board policy not to under-take the review of the merits of such determinationsunless it is shown that there has been fraud, miscon-duct, or such gross mistakes as to imply bad faith andsupport a conclusion that the Regional Director's rul-ings were arbitrary and capricious.'On the recordherein and contrary to the contentions of the Respond-ent, we are unable to conclude that the Regional Direc-tor's determinations in the underlying representationcase were arbitrary or capricious.Thus it appears that Respondent is attempting torelitigate issues which it raised and litigated, or couldhave raised and litigated, in the representation casebefore the Regional Director, without offering newlydiscovered or previously unavailable evidence or alleg-ing special circumstances. Further, it does not showthat the Regional Director's determinations, which itagreed were final and binding, were arbitrary or capri-cious.Accordingly, the General Counsel's Motion forSummary Judgment is granted.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTMartinMarietta Cement, Southern Division, is aDelaware corporation with an office and plant locatedin Roberta, Alabama, where it is engaged in the manu-facture of cement. During the past calendar year,which period is representative of all times materialhereto, Respondent sold and shipped from its Roberta,Alabama, plant, cement and cement products valued inexcess of $50,000 directly to customers outside theState of Alabama.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.3SeePittsburgh Plate GlassCo v NLRB.,313 U S 146,162 (1941),Rules and Regulations of the Board,Secs 102 67(1)and 102 69(c) Re-spondent also asserts that the Regional Director did not rule on whether thestatement in the union handbill that the Union never levied an assessmenton any of its members was true or false This was a matter that could havebeen raised before the Regional Director but was not and therefore may notbe relitigated4Vanella Buick Opel, Inc,196 NLRB 215 (1972), and cases cited in fn4 thereinIITHE LABOR ORGANIZATION INVOLVED249United Cement,Lime and Gypsum Workers Inter-national Union,AFL-CIO,LocalNo. 537,is a labororganization within the meaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding truck drivers, laboratory employees, plantclerical employees and storeroom employees em-ployed at the Employer's Roberta, Alabama,plant, but excluding all office clerical employees,professional employees, guards, and supervisors asdefined in the Act.2.The certificationOn March 21, 1974, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 10, designated the Union as their represen-tative for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton June 11, 1974, and the Union continues to be suchexclusive representative within the meaning of Section9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 18, 1974, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-described unit and to provide it with a list ofclassifications, the number of employees in each clas-sification, and the rates of pay of the employees in theunit set forth above. Commencing on or about June 27,1974, and continuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognize and bargain with the Union as the exclusiverepresentative for collective bargaining of all employeesin said unit, and to supply the pertinent informationrequested by it.Accordingly, we find that the Respondent has, sinceJune 27, 1974, and at all times thereafter, refused to 250DECISIONSOF NATIONALLABOR RELATIONS BOARDbargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unitand refused to supply pertinent information requestedby it,and, that,by such refusal,Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of theAct.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operations de-scribed in section I, above, have a close,intimate, andsubstantial relationship to trade, traffic,and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive rep-resentative of all employees in the appropriate unit,and, if an understanding is reached, embody such un-derstanding in a signed agreement.,In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit.SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Martin Marietta Cement, SouthernDivision, is anemployer engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.United Cement, Lime and Gypsum Workers In-ternationalUnion, AFL-CIO, Local No. 537, is a labororganizationwithin themeaning ofSection 2(5) of theAct.3.All productionand maintenance employees, in-cluding truck drivers, laboratoryemployees, plantclerical employees and storeroom employees employedat the Employer's Roberta, Alabama, plant, but ex-cluding all office clerical employees, professional em-ployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act.4. Since June 11, 1974, the above-named labor organ-ization has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appro-priate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By refusing on or about June 27, 1974, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit, and supply the pertinent informa-tion requested, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6.By the aforesaid refusal to bargain and supplyinformation,Respondent has interfered with, re-strained, and coerced,and is interfering with,restrain-ing, and coercing,employees in the exercise of therights guaranteed to them in Section 7 of the Act, andthereby has engaged in and is engaging in unfair laborpractices within the meaning of Section (a)(1) of theAct.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Martin MariettaCement,Southern Division,its officers,agents, succes-sors, and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay,wages, hours,and other terms and conditionsof employment with United Cement, Lime and Gyp-sum Workers International Union, AFL-CIO, LocalNo. 537, as the exclusive bargaining representative ofits employees in the following appropriate unit:All production and maintenance employees, in-cluding truck drivers, laboratory employees, plantclerical employees and storeroom employees em-ployed at the Employer's Roberta, Alabama,plant, but excluding all office clerical employees,professional employees,guards, and supervisors asdefined in the Act.(b)Refusing to provide the Union with pertinentinformation regarding the list of classifications, the MARTIN MARIETTA CEMENT251number of employees in each classification, and therates of pay of the employees in the unit describedabove.(c) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request,bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay,wages,hours,and other terms andconditions of employment, and, if an understanding isreached,embody such understanding in a signed agree-ment.(b) Post at its Roberta, Alabama, facility copies ofthe attached notice marked "Appendix."' Copies ofsaid notice,on forms providedby theRegional Direc-tor for Region 10 after being duly signed by Respon-dent's representative,shall be posted by Respondentimmediately upon receiptthereof,and be maintainedby it for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employeesare customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5In the eventthat this Order is enforcedby a Judgmentof a United StatesCourt of Appeals, the words in the noticereading "Postedby Order of theNational LaborRelations Board" shallread "PostedPursuant to a Judgmentof the United States Court of AppealsEnforcingan Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay,wages,hours,and other termsand conditions of employment with United Ce-ment,Lime and Gypsum Workers InternationalUnion, AFL-CIO, Local No. 537, as theexclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT refuse to provide the Union withpertinent information regarding the list of classifi-cations,the number of employees in each classifi-cation,and the ratesof pay of theemployees in theappropriate unit.WE WILL NOTin any like or related manner inter-fere with,restrain,or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL,upon request,bargain with the above-named Union,as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages,hours, andother terms and conditions of employment,and, ifan understanding is reached,embody such under-standing in a signed agreement.The bargainingunit is:All productionand maintenance employees, in-cluding truck drivers,laboratory employees,plant clerical employees and storeroom em-ployees employed at the Employer's Roberta,Alabama,plant,but excluding all office clericalemployees,professional employees, guards, andsupervisors as defined in the Act.MARTINMARIETTACEMENT,SOUTHERN DIVISION